Affirmed and Opinion filed May 30, 2002








Affirmed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01055-CR
____________
 
JOSE RENE CARRANZA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris County, Texas
Trial
Court Cause No. 871,576
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of the offense of
delivery of a controlled substance.  In
accordance with the jury verdict, the trial court sentenced appellant on
September 10, 2001, to confinement for 25 years years
in the Institutional Division of the Texas Department of Criminal Justice and
imposed a fine of $10,000.  Appellant
filed a  timely
notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 30, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do not publish C Tex. R.
App. P. 47.3(b).